            Case 1:19-cv-07541-ALC Document 17 Filed 09/06/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GRAFTON H. HULL, JR.,                                     No. 19 Civ. 7662 (ALC)

                              Plaintiff,

        -against-                                         NOTICE OF APPEARANCE

CENGAGE LEARNING HOLDINGS II, INC., et al.,

                              Defendants.



        PLEASE TAKE NOTICE that the undersigned hereby appears as attorney of record on

behalf of Defendants Cengage Learning Holdings II, Inc. and Cengage Learning, Inc. in the

above-captioned matter and requests that copies of all notices, pleadings and other papers in this

matter be served upon the undersigned.

Dated: September 6, 2019

                                             SATTERLEE STEPHENS LLP

                                             /s/Glenn C. Edwards
                                             Glenn C. Edwards

                                             230 Park Avenue, Suite 1130
                                             New York, NY 10169-0079
                                             (212) 818-9200
                                             (212) 818-9606/7 (fax)

                                             Attorneys for Defendants




3289991_1
